DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 is directed to a sealing membrane.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 11, 13, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2018/0305921 to Margalit.
Regarding claims 1, Margalit discloses a window wall system (title) having spaced concrete slabs (101, 16) and with vertical mullions (vertical sides of walls) with bottom rails (fig. 7A: 119, 141; 2B: 107) and with top rails (fig. 2B: 105), mounting brackets (125, 127, 125’, 127’) for mounting to the concrete slabs, and sealing membranes (128, 136, [0109]) attached to the brackets and rails.
Regarding claim 4, the wall system has a plurality of bypass modules (fig. 2A: 113, 185) between top and bottom rails comprising a bypass body (fig. 2A: where downward arrows are) and a cover (113 or 143 atop the bypass body) with a sealing membrane (122, 122’) to prevent passage of fluid between rails and cover and bypass module.
Regarding claim 5, the bypass sealing membranes have an upper end and lower end (top and bottom) which are aligned (the sealing membranes are laid horizontally with vertical wall, the vertical walls having the upper and lower ends).
Regarding claim 8, silicone is disclosed for the sealing membranes [0095].
Regarding claim 9, the sealing membranes are distanced from an edge of the slabs (fig. 2B: 136 distanced from edge of 100).
Regarding claim 11, claim 11 is rejected for reasons cited in the rejection of claim 1 as a method is inherently disclosed by the structure of Margalit according to the rejection of claim 1 with sealing membranes (128, 136, [0109]) attached/affixed to the brackets and rails.
Regarding claim 13, the sealant membrane is interlocked with the anchoring bracket (inherently locked upon use of bracket (125, 127).
Regarding claim 14, the bracket is interlocked with the rails through recesses (holes, fig. 2B).
Regarding claim 15, multiple window modules are placed adjacent (see mounting bars fig. 9A and adjacent modules fig. 6), the modules being anchored and sealed.
Regarding claim 17, claim 17 is rejected for reasons cited in the rejection of claim 4.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2018/0305921 to Margalit.
Regarding claim 7, Margalit discloses sealing membranes as recited in the rejection of claim 1.  However, they have one leg, not a plurality of legs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the leg, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. The use of more legs would have been an obvious design choice in order to better seal the wall system.
Regarding claim 12, the act of rolling the membrane is not particularly disclose by Margalit.  It would have been obvious to roll the membrane as that is an acceptable and well-known means of installation of sealant.  This would ease production.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2018/0305921 to Margalit in view of U.S. Patent Publication No. US 2011/0258945 to Arbour.
Regarding claim 18, claim 18 is rejected for reasons cited in the rejection of claim 1.  However, Margalit does not disclose adjustable connectors connected to the top portion of a corresponding window wall and configured to be connected to a bottom surface of the corresponding one of the concrete slabs.  Arbour discloses such an adjustable connector in a window wall system (fig. 8: 132, see lower 132 connected underneath to top of window wall, [0074]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Margalit by adding adjustable components as disclosed by Arbour in order to more accurately fit the wall modules.
Regarding claim 19 Margalit in view of Arbour discloses the basic claim structure of the instant application but does not disclose specific dimensions of adjustability.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would enable a finer installation to prevent ingress of moisture.
Regarding claim 20, the adjustable connectors of Arbour are connected to vertical mullions (sides) and top rail (figs. 5-7).

Allowable Subject Matter
Claims 2, 3, 6, 10 and 16 are objected to.  Regarding claim 2, no prior art of record discloses the limitations of claim 1 and the balcony area with stepped concrete and anchor brackets as claimed.  Claim 3 depends from claim 2.  Regarding claim 6, no prior art discloses the limitations of claims 1, 4, 5 and the sealing membranes interlock with the anchoring brackets as claimed.  Regarding claims 10 and 16, no prior art discloses the limitations of claim 1 and foam inserts oriented and pinched in a manner as claimed.
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.  The applicant argues the sealant of Margalit is not preformed.  However, the applicant should note that the invention is being examined as a finished product and the limitation of “preformed” is merely something formed at a point in time.  Upon completion of the building, it may be construed that every component is preformed.  The applicant should note that the sealant of Margalit meets the structural limitations of the instant application, as claimed.  Any structural differences between the sealants should be claimed by the applicant instead of a functional limitation based on the time of production.  Regarding the limitation of the sealant being interlocked, Margalit discloses the components as locked together, being more than one, they become interlocked.  The applicant has amended claim 18 to add new limitations which are addressed in the new office action above.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633